HARRIS, J.
The order denying defendant Lenoris Drumwright’s Rule 3.850 motion is reversed and the case remanded for clarification of whether the sentences imposed were habitual violent felony offender sentences, in which case the court must address the alleged violation under Hale v. State, 630 So.2d 521 (Fla.1993), or were not habitual violent felony offender sen*1095tences, in which case the minimum mandatory terms imposed would be unauthorized.
REVERSED AND REMANDED.
GRIFFIN and PALMER, JJ., concur.